United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-2300
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Southern District of Iowa.
Ronald Theodore Coleman,                *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: November 26, 2010
                                Filed: December 2, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Ronald Coleman pled guilty to conspiring to manufacture and distribute at least
500 grams of methamphetamine, in violation of 21 U.S.C. §§ 841(b)(1)(A), 846. The
Government and the defense agreed that the applicable guidelines range was 262-327
months, and both parties requested a 262-month term. The district court1 sentenced
Coleman to 262 months’ imprisonment and 10 years of supervised release. On appeal,
Coleman’s counsel has moved to withdraw and filed a brief under Anders v.



      1
        The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
California, 386 U.S. 738 (1967), arguing that the district court did not make an
individualized assessment to determine the appropriateness of the requested sentence.

       We reject this argument as it is unsupported by the sentencing transcript. We
conclude that the district court committed no procedural error and imposed a
substantively reasonable sentence. See Gall v. United States, 552 U.S. 38, 51 (2007)
(in reviewing sentence, appellate court first ensures that district court committed no
significant procedural error and then considers substantive reasonableness of sentence
under abuse-of-discretion standard; if sentence is within applicable guidelines range,
appellate court may apply presumption of reasonableness); United States v. Haack,
403 F.3d 997, 1004 (8th Cir. 2005) (describing abuse of discretion).

      Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no nonfrivolous issues. Accordingly, we grant counsel’s
motion to withdraw, and we affirm.
                      ______________________________




                                         -2-